My view is that Section 45 of Chapter 10466, Acts 1925, is a limitation upon the authority of the City of Daytona Beach to make binding contracts for public printing of the City in all
matters of publication except the publication of the delinquent tax list. I do not think our previous opinion in the case of City of Daytona Beach v. News-Journal Corp., 116 Fla. 706, 156 Sou. Rep. *Page 265 
887, forecloses this question to the contrary as the decision of that appeal turned on a general construction only.
Where taxpayers are to be penalized for the costs of publication of the notices of tax sales, I think the law contemplated that the amount of that penalty shall be ascertained, determined and fixed by law, not as the result of a variant contract, whether the contract be let to the lowest bidder or not. Cigarmakers' International Union of America v. Goldberg, 72 N.J.L. 214, 61 Atl. Rep. 457, 111 A.S.R. 662, 70 L.R.A. 156.
The necessary effect of any holding that Section 45 of the City Charter applies to the publication of the delinquent tax list is to invalidate the City's legal right to assess the cost of that publication as a penalty against the delinquent taxpayers, thereby compelling the City of Daytona Beach itself to bear that cost instead of passing it on to those delinquent taxpayers responsible for the necessity of the publication. If the object of the charter provision was economy, the construction that is now being given to it has exactly an opposite effect. This is so because it will compel the City to hereafter bear the total of the cost of publication of the delinquent tax list that has heretofore been subject to a recoupment out of those who redeem their lands from tax sale. Publication of the delinquent tax list is no ordinary publication of a legal notice such as Section 45 was intended to embrace, because it is in the nature of a process the cost of which may be assessed as penalty.